Morrill, C. J.
This suit was brought by Miller, as trustee of minors, upon a promissory note executed by the defendants on the first of January, 1864, due at twelve months, in consideration of the hire of certain negroes during the year 1864.
The note called for dollars and cents. The defense set up is, that the note was to be paid in Confederate money. The jury found for the defendants.
The testimony introduced is conclusive that the terms of hiring were read publicly at and before the hiring, and that by these terms the slaves were hired for twelve months, the persons hiring to execute their notes for the sums agreed to be paid. Nothing in these terms was said relative to Confederate money. We have waded through the whole testimony, and although there was a great deal of talk about Confederate money, its value, its universal use, as well as the value of slaves during the year 1864, yet there is not one word of the testimony which goes to prove that the plaintiff agreed that the hire was for Confederate money.
The judge charged the jury “ that if the promissory note was, according tp the understanding of both parties, or by the representation of the payor of the note, or his agent, in his presence *353and within his hearing, he not contradicting the statements, to be paid in Confederate States Treasury notes, the plaintiff is not entitled to recover on said note.”
The judge was requested to charge the jury—
First—That the legal meaning of the terms dollars and cents is specie, that is . gold and silver, or whatever thing or article or paper the laws of the United States [declare] to .he a legal tender.
Second—That the words dollars in the note sued on legally mean specie, or- legal tender notes of the United States. Third—If the jury believe, from the testimony, that written terms of hiring were read to the people assembled at the hiring, at which the note sued on was given for the hire of .a negro, the written instructions and terms thus, read must govern the hiring and control the rights of the parties.
Fourth—That unless the jury believe from the -testimony that there was an understanding and agreement between both parties, the plaintiff and the defendant, at the time of malting the note, that it should be paid at maturity in Confederate money, then the plaintiff is entitled to a verdict for the full amount of the note and interest.
This he refused to give to the jury.
The judge, in the charge given, would make a written agreement yield to a parol one; and not only so, but would make what one of the parties of the contract, or his agent even, stated in the presence of the other party, to be the contract, of paramount importance to the written contract, unless- expressly contradicted verbally.
The requested charges are good law, and.ought to have been given.
The judgment is reversed, so far as- relates to the promissory note sued on, and such judgment here entered as should have been. given by the-district court.
Reversed and rendered..